DETAILED ACTION
	This office action is in response to applicant’s remarks filed on 1/5/2021.  The examiner agrees with applicant’s remarks regarding the waveguide in Heckaman is a waveguide for microwave signals and not light signals.  Therefore, the examiner withdraws the ground(s) of rejection in the Non-final Office Action (mailed 10/5/2020).  New grounds of rejections are provided below.  Claims 1-8, 10-16, and 19-22 are under consideration.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6-8, 11, 15, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2007/0263957 A1, hereinafter “Shimizu”).
Regarding claims 1, 6, and 15, Shimizu discloses a device (Figs. 1A and 1B), comprising: an optical waveguide (21) through which a light signal propagates; and a filtering device (1a) formed by a plurality of metal vias (71) arranged along and on either side of a portion of the optical waveguide (21), both upstream and downstream.  Shimizu teaches the filter is provided at the transmitting portion (11) of the device to filter out stray light (411).  See Fig. 2 and Para [0060].
Shimizu does not explicitly teach the device is configured to filter parasitic optical modes radiated from the optical waveguide.  However, Shimizu’s teaching of filtering the stray light can be considered as parasitic mode light since stray light is non-guided and not of interest.  Therefore, it would have been obvious to one having ordinary skill in the art to recognize the 

    PNG
    media_image1.png
    679
    399
    media_image1.png
    Greyscale


Regarding claims 3, 11, and 21.  Shimizu teaches the invention of claims 1 and 15, but does not teach the metal vias are configured to absorb less than 5% of power of a guided optical mode for the light signal to be propagated through the optical waveguide.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to tune the power absorption of the vias to maximize the guided mode power efficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 7, Shimizu teaches claim 6, and further teaches the additional metal vias along the optical waveguide both upstream and downstream of said portion of the optical waveguide are configured so that the effective index of a guided optical mode for the light signal to be propagated through the optical waveguide varies progressively toward said portion of the optical waveguide (Fig. 2).
Regarding claims 8 and 16, the metal vias are orthogonal to the same plane, said same plane being orthogonal to the transverse cross-section of said portion of the optical waveguide (Fig. 2).
 Regarding claims 11 and 21, the device of claim 1 and 15, wherein the plurality of vias arranged along said portion of the optical waveguide are configured to at least partly absorb .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Hisamoto et al. (US 20080197362 A1, hereinafter “Hisamoto”).
Shimizu teaches the invention of claim 1, however, Shimizu does not teach the waveguide is made of silicon nitride and the insulating layer is made of silicon oxide.
Hisamoto teaches an opto-electronic integrated circuits wherein the waveguide is formed of silicon nitride film and the insulating film is formed of a silicon oxide (Para [0127]).  
It would have been obvious to one having ordinary skill in the art to recognize the teaching of Hisamoto would be modifiable to the integrated opto-electronic circuit of Heckerman.  One would be motivated to employ silicon nitride in microelectronics technology due to its advantageous characteristics such as its ability to withstand thermal shock and sustained elevated temperature exposure, and Silicon Nitride can easily be patterned with photoresist and etched in plasma or severe process making it a desirable material in opto-electronic integrated circuits.
Allowable Subject Matter
Claims 4-5, 7, 10, 12, 19, 20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior arts of record do not teach the limitations of the objected claims, which include all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN D CHIEM/Examiner, Art Unit 2883                                                                                                                                                                                                        
/RYAN A LEPISTO/Primary Examiner, Art Unit 2883